In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 08-864V
                                      Filed: April 25, 2017

* * * * * *              *   *   *     *   *   *   *               UNPUBLISHED
LISA TURNER,                                       *
                                                   *
                         Petitioner,               *               Special Master Gowen
                                                   *
v.                                                 *               Joint Stipulation on Damages;
                                                   *               Hepatitis B (“Hep B"); Multiple
SECRETARY OF HEALTH                                *               Sclerosis (“MS”); Optic Neuritis
AND HUMAN SERVICES,                                *
                                                   *
                         Respondent.               *
                                                   *
*    * * *      *    *   *   *   *     *   *   *   *

Michael McLaren, Black McLaren Jones Ryland & Griffee, P.C., Memphis, TN, for petitioner.
Lara Englund, United States Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

        On December 4, 2008, Lisa Turner (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to 34 (2012). Petitioner alleged
that as a result of receiving a Hepatitis B (“Hep B”) vaccine on December 20, 2005, she
developed multiple sclerosis (“MS”), optic neuritis, and other injuries which persisted for over
six months. Petition at ¶¶ 2-3.

        On April 18, 2016, the undersigned determined in a written opinion that petitioner is
entitled to compensation after finding that petitioner suffered from multiple sclerosis as a result

1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). As provided by Vaccine Rule 18(b), each party has 14
days within which to request redaction “of any information furnished by that party: (1) that is a trade
secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b).

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. § 300aa.
of the Hep B vaccination. ECF 120. Respondent continues to maintain his contrary position
and denies that the Hep B vaccine was the cause of petitioner’s multiple sclerosis or any other
injury, but will not seek review of the undersigned’s determination of entitlement. Stipulation at
¶ 7. The parties now agree to the joint stipulation, attached hereto as Appendix A. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following in compensation:

    a. A lump sum of $999,421.95, which amount represents compensation for first-year
       life care expenses ($85,803.31); lost earnings ($688,787.66); pain and suffering
       ($210,795.70); and past unreimbursable expenses ($14,035.28), in the form of a
       check payable to petitioner;

    b. A lump sum of $8,878.10, which amount represents reimbursement of a Medicaid
       lien for services rendered on behalf of petitioner, in the form of check payable
       jointly to petitioner and

                      North Carolina Department of Health and Human Services
                                    Division of Medial Assistance
                                      2022 Mail Service Center
                                      Raleigh, NC 27699-2022
                                          Attn: Anita Butler
                                       Case Number: 213927
                              Medicaid/Health Choice ID: 901030324L

        Petitioner agrees to endorse this payment to the North Carolina Department of
        Health and Human Services, Division of Medical Assistance.

    c. An amount sufficient to purchase the annuity contract described in ¶10 of the
       Stipulation, paid to the life insurance company from which the annuity will be
       purchased.

        Id. at ¶ 9.

        The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, the clerk of the court SHALL ENTER JUDGMENT in accordance with the terms
of the parties’ stipulation.3

        IT IS SO ORDERED.

                                                          s/Thomas L. Gowen
                                                          Thomas L. Gowen
                                                          Special Master

3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.